DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 15-21 are pending; claim 15, 20 are withdrawn.

Election/Restrictions
Claim 1 is allowable. Claims 15, 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species A-C’s subspecies, as set forth in the Office action mailed on 3/16/2020, is hereby withdrawn and claims 15 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 5/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 15/649,438 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 5/10/2021, and terminal disclaimer filed on 5/10/2021.
Applicant’s arguments regarding the double patenting rejection have been fully considered and are persuasive due to the filing and acceptance of the terminal disclaimer; the rejection is withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Fairbairn on 5/14/2021.

The application has been amended as follows: 

1. (Currently Amended) A system for monitoring and evaluation of a living subject, the system comprising: 
a hemodynamic sensor configured to be attached to the living subject, sense an arterial pressure of the living subject, and generate a hemodynamic signal based on the arterial pressure of the living subject; 
an analog-to-digital converter configured to receive the hemodynamic signal and convert the hemodynamic signal to hemodynamic data in digital form; 
a display; 
a system memory storing a hypotension prediction software code; and 
a hardware processor configured to execute the hypotension prediction software code to: 
determine mean arterial pressure (MAP) of the living subject based on the hemodynamic data;
determine a risk score of the living subject corresponding to a probability of the future hypotension event-((a*MAP+b)), where a and b are numbers; and 
display the risk score of the living subject on the display.

Reasons for Allowance
Claims 1-6, 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the art of record does not teach, suggest, or reasonably make obvious the usage of the equation as claimed to predict risk score for hypotension as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791